Citation Nr: 1217921	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1968 to October 1969 and from November 1976 to November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

The Veteran requested a hearing before the Board on his June 2009 VA Form 9.  In a March 2010 deferred rating decision, the RO explained that the Veteran's file should be transferred to the Veteran's current location in the state of Hawaii because the Veteran requested a travel board hearing at the RO before the Board.  The Veteran was subsequently scheduled for a July 2010 hearing in Hawaii, however, failed to appear for the hearing.  In January 2011, the Veteran's representative indicated that the Veteran's fiduciary (his sister) resided in Hawaii, however, the Veteran continued to reside in Oregon.  The Veteran's representative further indicated that the Veteran had a deferral of decision, as he was currently waiting to be scheduled for a travel board hearing in his home state of Oregon.  In a March 9, 2012 letter to the Veteran's fiduciary in Hawaii, the RO indicated that clarification was needed regarding whether the Veteran wanted a hearing before the Board.  The RO notified the Veteran's fiduciary that if a response was not received within 30 days of the letter, the Board would assume that the Veteran was not interested in participating in a hearing before the Board.  Accordingly, as a response was not received, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The Board remanded the claim in December 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

FINDING OF FACT

Hypertension was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service or any disability incurred therein.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in April 2006 and May 2009 letters.  The Board notes the Veteran filed his claim in November 2005.  In this regard, VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  Notice was provided in the May 2009 statement of the case.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  Finally, the Veteran's claim was readjudicated in December 2009 and November 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, VA has obtained service treatment records as well as VA outpatient and private treatment records, afforded the Veteran a VA examination, obtained a VA file review and medical opinion, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  As indicated above, VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Hypertension

The Veteran contends that he suffers from hypertension due to his service-connected diabetes mellitus type II disability.  The evidence does not show, nor does the Veteran allege, that his hypertension disorder was incurred in service.  See July 2008 notice of disagreement.    

In a May 2009 rating decision, service connection was granted and an initial 20 percent rating assigned for diabetes mellitus, type II, effective from May 2009.

Post-service private and VA outpatient treatment records dated in September 2005 to December 2008 demonstrate diagnoses of hypertension.  A September 2005 VA outpatient treatment record indicates that the Veteran began taking Atenolol for his hypertension condition.  Subsequent records demonstrate follow-up treatment and medication for the condition.         

In a May 2009 VA medical opinion, an examiner opined that the Veteran's essential hypertension was unrelated to his service-connected type II diabetes mellitus, as there was no evidence to indicate that the Veteran's essential hypertension was caused or worsened by his diabetes.  The Board found the opinion inadequate because the examiner did not provide a rationale for his conclusion.  See December 2010 remand.     

Pursuant to the Board remand, the Veteran underwent a VA examination in March 2011.  At the time, the Veteran reported that his hypertension condition began in approximately 2004 or 2005.  Upon examination and review of the Veteran's claims file, the examiner confirmed the hypertension diagnosis.  The examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes.  Regarding causation, the examiner reviewed the Veteran's history which showed that he was hospitalized in 2004 for a prostatectomy, and during his stay he showed some labile blood pressure readings, as well as elevated blood sugars but was discharged without medication for either issue.  The examiner noted a September 2005 VA outpatient treatment record which shows persistently elevated blood pressure readings and a diagnosis of hypertension with the commencement of medication for hypertension.  The examiner further noted that at the time of the September 2005 treatment for hypertension, the Veteran was not formally diagnosed with diabetes mellitus, and the treatment was well before the start of his metformin treatment for diabetes, which began in 2007.  Regarding aggravation, the examiner explained that the Veteran's hypertension was currently well-controlled; specifically, there was no medical evidence of aggravation by his diabetes particularly with no increase in hypertension medication and in the absence of diabetic nephropathy as evidenced by normal kidney function testing and no evidence of "end organ damage" due to hypertension.  The examiner further noted that there was no evidence in the treatment records demonstrating that the Veteran's hypertension was difficult to control.

The record shows that the Veteran currently has hypertension.  See May 2009 VA medical opinion, March 2011 VA examination report, and private and VA outpatient treatment records dated in September 2005 to December 2008.  However, as to whether the hypertension is secondary to the Veteran's service-connected diabetes mellitus, the negative evidence in this case outweighs the positive.  The Veteran's lay opinion is outweighed by the detailed opinion provided by the March 2011 VA medical professional who thoroughly discussed the evidence of record, and found that the claimed disability was not caused or aggravated by the Veteran's diabetes mellitus, type II disability.  See Jandreau v. Nicholson, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331.  

In providing a negative opinion, the March 2011 VA examiner explained that the Veteran was initially diagnosed with hypertension in September 2005.  At that time, the Veteran was not formally diagnosed with diabetes, and treatment for hypertension began well before the start of his metformin treatment for diabetes, which began in 2007.  

As for whether the hypertension disability was aggravated by the service-connected diabetes mellitus, the March 2011 examiner emphasized that the Veteran's hypertension was currently well-controlled with no medical evidence of aggravation by his diabetes, particularly in the absence of an increase in the Veteran's hypertension medication or diabetic complications.  

In light of the aforementioned, the Board concludes that service connection for hypertension be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus type II is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


